Case 2:19-cv-05377-KS Document 25 Filed 06/29/20 Page 1 of 2 Page ID #:1988




 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11    Charlean Latrice McDade,             )      Case No.: 2:19-cv-05377-VBF-KS
                 Plaintiff.                )
12
                                           )      [PROPOSED] ORDER
13                  vs.                    )      AWARDING EAJA FEES
14                                         )
15    Andrew Saul, Commissioner of         )
      Social Security,                     )
16
                 Defendant.                )
17
18
19         Based upon the parties’ Stipulation for Award of EAJA Fees Pursuant to the
20   Equal Access to Justice Act 28 U.S.C. §2412(d) (“Stipulation”), IT IS ORDERED
21   that EAJA fees are awarded in the amount of $7,000.00, subject to the terms of the
22   Stipulation.
23
24         IT IS ORDERED that EAJA fees are awarded to Plaintiff in the amount of
25   $7,000.00, subject to any federal debt owed by the Plaintiff. If the Department of
26   the Treasury determines that Plaintiff does not owe a federal debt, the government
27   shall cause the payment of fees be made directly to Eddy Pierre Pierre and/or Pierre
28   Pierre Law, P.C., pursuant to the Assignment executed by Plaintiff. Any payments
Case 2:19-cv-05377-KS Document 25 Filed 06/29/20 Page 2 of 2 Page ID #:1989




 1   made shall be delivered to Plaintiff’s counsel.

 2
 3    Dated: June 29, 2020                 ___________________________________
 4                                                KAREN L. STEVENSON
 5                                         UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               2
